Title: To George Washington from James McHenry, 10 April 1794
From: McHenry, James
To: Washington, George


          
            Sir.
            Fayetteville [Md.] 10 April 1794.
          
          I am extremely obliged to you for your letter of the 8th and received the exposition of
            your motives as a fresh mark of that confidence with which you have so often favored me.
            I should indeed, if I know myself, be the last person in the United States, who on a public account would wish you to feel any other; and as it respects
            your personal fame, I beleive the first to regret their being
            intrenched on to gratify mere inclination or friendship. In all appointments it is
            undoubtedly proper that superiour merit, and fitness of character, and aptitude of
            talents to the office to be filled should govern. This is a rule that cannot be too
            rigidly obeyed, and which I am sure no good man will ever blame you for observing.
          What you have been pleased to communicate to me respecting an unfortunate person has
            releived me from a great deal of anxiety. I shall now not only sleep a sounder but be
            happier when awake. With real wishes for your health, I am very
            truely and affectionably Sir your most ob. st
          
            James McHenry
          
        